DETAILED ACTION
This is on the merits of Application No. 17/144705, filed on 01/08/2021. Claims 1-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2022/0072945 to Kitada et al.
Kitada discloses:
(Claim 1) A hybrid module (Fig. 1), comprising: a housing (103); a torque converter (2) comprising: a turbine (23) having a turbine shell (23a) including at least one blade (23b) attached thereto; an impeller (22) having an impeller shell (22a) including at least one blade (22b) attached thereto; and an impeller hub (22c) extending from a radial end of the impeller shell; and a resolver (4) assembly comprising a rotor connected to an outer surface of the impeller hub and a stator connected to the housing.
(Claim 8) wherein the rotor is bonded to the outer surface of the impeller hub (see Fig. 1 element 4, rotor of resolver is connected (bonded) to outer surface of the impeller hub).
(Claim 9) wherein the rotor is connected to the outer surface of the impeller hub via a press-fit connection or a shrink-fit connection (Fig. 1, rotor of 4 is connected to the outer surface of the impeller hub it is noted that “a press-fit connection or a shrink-fit connection” recites a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process).
(Claim 11) A method of assembling a resolver (4) in a hybrid module (Fig. 1) having a housing (103) and a torque converter (2) including an impeller hub (22c) extending from a radial end of an impeller shell, the method comprising: attaching a rotor of the resolver to an outer surface of the impeller hub (see Fig. 1, rotor is attached to 22c); aligning the rotor with a stator of the resolver in an axial direction (rotor of 4 is aligned with stator of 4); and fixing the stator of the resolver to the housing (stator is attached to housing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of U.S. Patent App. Pub. No. 2006/0169526 to Honbo et al.
Kitada discloses:
The limitations of claim 1.
(Claim 5) wherein the stator is axially aligned with the rotor (see Fig. 1).
Kitada does not disclose:
(Claims 5 and 14) a plate is arranged to fix the stator to the housing.
(Claim 6) a connector, wherein the connector fixes the plate to the housing and the stator is clamped between the plate and the housing.
(Claim 7) wherein the connector is located radially outside of the stator.
(Claim 15) wherein the plate is fixed to the housing and the stator is clamped between the plate and the housing.
Honbo teaches:
(Claims 5 and 14) a plate (Fig. 7 156b) is arranged to fix the stator (156S) to the housing (see par. [0137]).
(Claim 6) a connector (SC1), wherein the connector fixes the plate to the housing and the stator is clamped between the plate and the housing (see Fig. 7).
(Claim 7) wherein the connector is located radially outside of the stator (see Fig. 7).
(Claim 15) wherein the plate is fixed to the housing (through SC1) and the stator is clamped between the plate and the housing (see Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Kitada to have a plate fix the stator to the housing, as taught by Honbo, in order to better axially retain the stator to the housing. The stator of Kitada does not have an axially retaining wall on one side. One of ordinary skill in the art could apply the use of the plate taught by Honbo to help axially retain the stator and produce predictable results.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of U.S. Patent 6340339 to Tabata et al.
Kitada discloses:
The limitations of claims 1 and 11.
Kitada does not disclose:
(Claim 10) wherein: the resolver assembly further includes a snap ring; the impeller hub includes a groove defined in the outer surface; and Serial No. 17/144,705Attorney's Docket No.: P200522 US Page : 4 of 7 the snap ring is configured to be disposed within the groove to axially retain the rotor on the outer surface of the impeller hub.
(Claim 20) further comprising: sliding the rotor over the impeller hub such that an inner surface of the rotor is disposed on the outer surface of the impeller hub; and inserting a snap ring in a groove defined in the outer surface of the impeller hub for axial retention of the rotor on the impeller hub.
Tabata teaches:
(Claim 10) wherein: the resolver assembly further includes a snap ring (Fig. 3 element 27); a hub (23) includes a groove defined in the outer surface; and Serial No. 17/144,705Attorney's Docket No.: P200522 USPage : 4 of 7the snap ring is configured to be disposed within the groove to axially retain the rotor on the outer surface of the hub (See groove in 23 that snap ring 27 resides in).
(Claim 20) further comprising: sliding the rotor over the hub such that an inner surface of the rotor is disposed on the outer surface of a hub (rotor is keyed into 23); and inserting a snap ring (27) in a groove defined in the outer surface of the impeller hub for axial retention of the rotor on the hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Kitada to have a snap ring on the impeller hub, as taught by Tabata, in order to retain and hold into axial position the rotor of the resolver.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Kitada to have the rotor be bonded, as taught by Tabata, in order to help retain and hold the rotor to the hub. Kitada does not explicitly disclose how the rotor is connected to the hub. Tabata provides teaching of bonding that one of ordinary skill in the art could apply to Kitada and produce predictable results.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada in view of U.S. Patent App. Pub. No. 2011/0031074 to Ishii.
Kitada discloses:
The limitations of claim 11.
Kitada does not explicitly disclose:
(Claim 18) further comprising: bonding an inner surface of the rotor to the outer surface of a hub.
(Claim 19) further comprising: press-fitting an inner surface of the rotor to the outer surface of the impeller hub; or shrink-fitting the inner surface of the rotor to the outer surface of the impeller hub.
Ishii teaches:
(Claim 18) further comprising: bonding an inner surface of the rotor to the outer surface of a hub (Par. [0029], rotor can be attached by press-fitting or bonding).
(Claim 19) further comprising: press-fitting an inner surface of the rotor to the outer surface of a hub (Par. [0029], rotor can be attached by press-fitting or bonding).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the structure of Kitada to have the rotor bonded or press-fit onto the impeller hub, as taught by Ishii, in order to retain the rotor to the hub and prevent movement. Kitada does not explicitly disclose how the rotor is connected to the hub. Ishii provides multiple teachings of how to retain a resolver rotor that one of ordinary skill in the art could apply to Kitada and produce predictable results.

Allowable Subject Matter
Claims 2-4, 12-13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose nor render obvious the limitations of claims 2 and 12. Particularly, a resolver hub comprising an inner ring and outer ring with the rotor disposed and axially retained on the inner ring portion.
Kitada is the closest prior art of record. Kitada does not disclose a rotor hub, nor the outer and inner ring with the rotor axially retained. It would not have been obvious to modify Kitada to include a rotor hub without improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsukashima et al (US 7928617) discloses a resolver fixing structure.
Fulton et al (US 2014/0070649) discloses a resolver with mounting structure and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/               Primary Examiner, Art Unit 3659